Citation Nr: 1217554	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  07-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression and/or panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 2000 to September 2000, and from February 2003 to June 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for PTSD.  In June 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.

In his substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In a June 2008 letter, the RO informed the Veteran that the requested hearing was scheduled to take place in June 2008.  Although the hearing notification was not returned by the United States Postal Service as being undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, his DRO hearing request is deemed withdrawn.

In April 2010, the Board denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the April 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, thus vacating the Board's decision and remanding the claim to the Board for further proceedings consistent with the JMR.  

In the aforementioned JMR, the parties asserted that, although the evidence in the record indicates separately diagnosed depression and panic disorder in addition to PTSD, the Board did not consider whether separate claims of service connection for depression and for panic disorder were raised by the record, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The parties also pointed out that 38 C.F.R. § 3.304(f), the regulation pertinent to service connection for PTSD, had been revised during the pendency of the Veteran's appeal before the Court.  Thus, the parties indicated  that the Board was also required to readjudicate the Veteran's claim for service connection for PTSD in a manner that is in accordance with the newly revised regulation.  In a September 2010 order, the Court granted the JMR (and, in doing so adopted the parties' arguments) and remanded the appeal to the Board for compliance with the instructions expressed in the JMR.

Following the Court's order, in March 2011, the Board applied the provisions under the newly revised 38 CFR 3.304(f) and granted the Veteran's claim of service connection for PTSD.  The Board determined further that a separate claim for service connection for psychiatric disability other than PTSD, to include depression and panic disorder, was raised by the evidence of record.  That matter was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence and initial RO consideration.   After completing the requested development, the AMC denied the claim (as reflected in a March 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter remaining on appeal have been accomplished.

2.  Psychiatric disabilities other than PTSD, to include depression, not otherwise specified (NOS) and panic disorder without agoraphobia, were first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's military service.



CONCLUSION OF LAW

The criteria for service connection for psychiatric disability other than PTSD, to include depression and/or panic disorder, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As noted, the matter of the Veteran's entitlement to service connection for psychiatric disability other than PTSD, to include depression and panic disorder was initially raised in the JMR.  Following the Board's March 2011 remand, in a letter mailed that month to the Veteran, the AMC provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for psychiatric disability other than PTSD, to include depression and panic disorder, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the March 2011 letter, and opportunity for the Veteran to respond, the March 2012 supplemental SOC (SSOC) reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and service personnel records.  Also of record and considered in connection with the appeal are points expressed in the JMR.  

The Board notes that, in addition to the paper claims file, there is a paperless electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.

The Board also finds that no additional RO action on this claim, prior to appellate consideration, is required.

As noted above, the AMC's March 2011 post-remand letter notified the Veteran of the information and evidence necessary to substantiate his claim and invited him to provide such evidence and information to support his claim.  Although the Veteran was given one year from the date of the March 2011 letter to provide additional evidence and/or information, no response was received from him.  In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has also held that VA's duty to assist is not always a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  VA is only required to obtain evidence that is "adequately identified."  38 U.S.C.A. § 5103A(b), (c).  In view of the foregoing, the Board finds that no additional RO action to further develop the record is warranted.

The Board also acknowledges that the Veteran was not afforded a VA examination and VA has not otherwise obtained a medical opinion in connection with the claim for service connection for psychiatric disability other than PTSD, to include depression and/or panic disorder.  However, as explained in more detail below, on these facts, no such examination or medical opinion is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's claim for service connection for psychiatric disability other than PTSD, to include depression and/or panic disorder, must be denied.

At the outset, the Board notes that competent medical evidence reflects that the Veteran has received multi-axial diagnoses which include Axis I diagnoses of depression, NOS and panic disorder, in addition to PTSD (for which service connection has been granted).  In this regard, post-service VA treatment records related to treatment from September 2004 to May 2005 reflect complaints of depression and anxiety.  A screening test for depression performed at a January 2006 VA treatment was determined as being positive.  A mental status examination performed at that time indicated severe anxiety, depressed mood, and decreased interest in activities.  A multi-axial diagnosis rendered by the VA treating physician at that time includes Axis I diagnoses of depression, NOS and panic disorder without agoraphobia.  A follow-up psychiatric evaluation performed in May 2006 revealed essentially the same psychiatric findings.  The previously rendered Axis I diagnoses of depression, NOS and panic disorder were continued.  The VA treatment records do not express or indicate any opinion that the Veteran's depression, NOS and/or panic disorder is related in any way to his active duty service.

The Board notes that, although the post-service treatment records indicate the presence of depression and anxiety symptoms beginning in 2004, such records do not indicate any diagnoses of depression or panic disorder prior to the aforementioned January 2006 VA screening and evaluation.  The Board also notes that the treating VA physician does not provide, either in the January 2006 or May 2006 treatment record, any explanation or rationale as to why the Veteran's depression and anxiety symptoms give rise to independent diagnoses of depression, NOS and panic disorder and are not manifestations of the Veteran's service-connected PTSD.

Notwithstanding the above, even if the Board assumes, for purposes of this decision that the Veteran does have current depression, NOS and panic disorders as diagnostic entities separate and distinct from his service-connected PTSD, there is simply no medical evidence to suggest that any such disorder is, in any way, medically related to his active duty service.  In this regard, the Veteran's service treatment records reflect no subjective  complaints of a psychiatric nature, nor do they reflect any objective findings of any psychiatric symptoms or diagnoses of a psychiatric disorder.  Moreover, the Veteran does not expressly assert anywhere in the record that his depression and panic disorder began during service, or alternatively, have been continuous and chronic since his active duty service, or alternatively, are secondary to his service-connected PTSD.  As previously noted, the treatment records reflect separate diagnoses of depression, NOS and panic disorder; however, there is no expressed opinion or indication anywhere in the records that these disorders are related in any way to the Veteran's active duty service.

In short, there is no medical evidence indicating that there exists a medical relationship between currently diagnosed depression and/or panic disorder and the Veteran's active duty service, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  The Board also finds that, on these facts, VA is not required to arrange for the Veteran to undergo a VA examination, or to obtain any medical opinion in this regard in connection with the claim.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the absence of any competent evidence whatsoever even suggesting that there exists a medical relationship between the Veteran's active duty service and his depression and/or panic disorder, the fundamental requirement for triggering an obligation to obtain a VA medical opinion have not been met.  As the current record does not reflect a prima facie claim for service connection for the claimed disorder, VA is not obliged to obtain any medical opinion commenting upon the etiology of any such disorder.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

As for lay assertions, the Board notes that a reading of the points expressed in the JMR does not reveal any suggestion that the Veteran's depression and/or panic disorder is/are or may be etiologically related to his active duty service.  Rather, in the JMR, the parties merely point out that the medical evidence shows that the Veteran has received diagnoses of depression and panic disorder, and, that the Board was bound under Clemons to consider whether an additional claim for service connection for those disorders was raised by the record.  In this regard, the Board has already determined, in its March 2011 remand, that a separate claim for service connection for a psychiatric disability other than PTSD, to include depression and panic disorder was raised by the record.  Consistent with the remand, the Veteran was afforded opportunity to submit additional evidence in support of this claim.  As discussed more fully above, however, no additional evidence or argument in support of the claim remaining on appeal. 

In any event, the Board emphasizes, as noted above, that the Veteran's claim turns on the medical matter of whether there exists a relationship between the depression and/or panic disorder for which service connection is sought and service-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither would be competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As lay assertions in this regard would have no probative value, the Veteran could not support his claim on the basis of lay assertions, alone.

For the foregoing reasons, the Board finds that the claim for service connection for psychiatric disability other than PTSD, to include depression and/or panic disorder, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for psychiatric disability other than PTSD, to include depression and/or panic disorder, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


